Citation Nr: 1757221	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-42 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to June 2006.

These matters were initially before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona, that continued a 20 percent rating for degenerative disc disease of the thoracolumbar spine.  The RO had granted service connection for the back disability and assigned an initial 20 percent rating from October 30, 2007.  

In May 2013, the Board remanded the claim of increased rating for the back disability.  In a September 2013 rating decision, the RO granted service connection and assigned separate 10 percent ratings for right and left lower extremity radiculopathy, effective August 12, 2013, as separate neurological manifestations of the Veteran's service-connected lumbar spine disability.  

In a November 2014 decision, the Board took jurisdiction over claims for higher ratings for the bilateral radiculopathy as part of the Veteran's claim for increased rating for his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2017).  The issues of increased ratings of the Veteran's lumbar spine disability and the associated bilateral lower extremity radiculopathy were remanded for additional development. 

In an October 2016 decision, the Board denied higher ratings for the Veteran's lumbar spine disability, and granted 10 percent ratings, but no higher, for his right and left lower extremity radiculopathy, effective October 30, 2007.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating that part of the October 2016 Board decision that denied initial ratings in excess of 10 percent for the service-connected right and left lower extremity radiculopathy from October 30, 2007.  

In March 2011, the Veteran testified at a Travel Board hearing chaired by a VLJ.  A transcript of the Board hearing has been associated with the Veteran's claims file.  Upon the case's return from the Court, the Veteran did not respond to notification from the Board that the VLJ who chaired that hearing is no longer employed by the Board and he had the right to schedule another Board hearing.  Therefore, the Board has proceeded with adjudication of his appeal.  See 38 C.F.R. § 20.707.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right lower extremity radiculopathy has been manifested in moderate incomplete paralysis. 

2.  Throughout the appeal period, the Veteran's left lower extremity radiculopathy has been manifested in moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code (Code) 8626 (2017).

2.  The criteria for an initial 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a Diagnostic Code (Code) 8626 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right and left lower extremity radiculopathies are rated as 10 percent disabling from October 30, 2007, under 38 C.F.R. § 4.124a Diagnostic Code 8626, as neuritis involving the anterior crural nerve (femoral). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Codes 8205 to 8730.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.   Neuralgia can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124a.

Under Code 8626, neuritis of the anterior crural nerve (femoral), an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent evaluation is warranted for complete paralysis of the anterior crural nerve, manifested by paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Code 8626.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On July 2008 VA examination, the Veteran reported having pain in his lower extremities associated with his chronic lower back pain.  He reported having pain to his right lower extremity, worse in his groin and upper thigh, and occasional pain and paresthesia in his left lower extremity to his knee.  The examiner noted the Veteran had decreased strength in his lower extremities as well as guarding, pain with motion, and tenderness in his thoracic sacrospinalsis.  Motor and sensory examinations were normal.  Muscle tone was normal and there was no muscle atrophy.  On reflex testing, knee jerk was hypoactive on the left; normal, right.  Ankle jerk was hypoactive on both sides; plantar was normal on both. 

In a November 2008 VA neurology treatment note, the Veteran reported having low back pain, which travels to his right lower extremity from his hip down towards his media to the heel.  The provider noted on physical examination that there was no weakness in his lower extremities.  

In February and March 2009, the Veteran was treated by VA providers with 3 separate epidural spinal injections for his lumbar spine pain and radiculopathy. 

In a November 2010 VA treatment note, the Veteran reported that he had received no relief from the epidural spinal injection treatments.  He reported that he had chronic back pain radiates into both of his lower extremities, right more than left, which he described as burning, throbbing, aching, and shooting pain.  He also reported having paresthesia in both of his lower extremities.  

In both December 2010 and April 2011 VA treatment notes, the Veteran reported that he continued to have low back pain, which radiated off and on into his bilateral lower extremities and had paresthesia in both of his lower extremities.  On physical examinations during each visit, the Veteran's muscle strength was rated as 5 out of 5 for each leg; reflexes were rated as 2 out of 3 for each leg; sensation was grossly intact; and straight leg raises were negative for both the right and the left.  The Veteran also experienced pain with spinal flexion, lumbar spinal extension, and with rotation/extension in his lumbar spine area.  The providers also noted iliotibial band syndrome and hamstring tightness.  

In a May 2013 VA treatment note, the Veteran reported that he has had burning pain associated with his lumbar radiculopathy for the previous 6 to 9 months.  He reported that he was only taking prescribed Percocet for the pain.  He also reported having persistent numbness and muscle weakness in his lower extremities.  He described that he has had occurrences "a few times where he was stepping but did not know his foot was on the ground."  

In June 2013 the Veteran underwent a MRI to assess for possible lumbosacral radiculopathy.  The Veteran reported pain rated 7 out of 10, some numbness on the lateral leg above the knee, and constant stabbing pain in the bilateral upper lateral legs.  The provider noted some subjective weakness.  On review of the MRI, the provider found that while there was "formal stenosis on the left which may compromise the existing the existing nerves," there was "no compelling electrodiagnostic evidence to suggest a right or left lumbosacral radiculopathy at this time."  The provider also noted that it did not "exclude the possibility of nerve root irritation resulting in a pure sensory "radiculitis" contributing to the patient's pain symptoms."

On August 2013 VA examination, the examiner noted the Veteran had radiculopathy manifested by mild intermittent (usually dull) pain and mild numbness in his right and left lower extremities.  The Veteran had decreased sensation to light touch for his thigh/knee area of each leg.  Straight leg raising tests were negative for each leg; knee and ankle reflexes were normal.  Muscle strength was normal and there was no muscle atrophy.  There was decreased sensation in thigh/knee (L3 4) distribution on both sides.  The examiner commented that the L4 area of reported touch numbness is not anatomic as it is just in the lateral distal thigh and does not wrap around to the medial knee across the patellae as would be expected.  The examiner noted that the amount of mechanical-like back pain demonstrated appeared "quite severe" compared to the relatively small amount of facet joint involvement on x-ray and the complained of non-anatomic partial L4 area bilateral numbness is not in the area shown on the MRI of root involvement with herniated nucleus pulposus, that being the L5 and S1 without evidence of L4 root pressure.  The examiner further noted that the L4-area pain/numbness is enough to diagnose a radiculitis because the neurological consultations "allow that he could well have some pain in this distribution" even though the EMG was normal.  The examiner opined that the Veteran's radiculopathy of each lower extremity was mild and specifically identified the affected nerve as "femoral nerve."  

Based on the review of the record, the Board concludes that separate initial 20 percent ratings, but no higher, are warranted for his bilateral lower extremity radiculopathy.  On July 2008 VA examination the examiner found the Veteran had decreased strength in his lower extremities and guarding, pain with motion, and tenderness in his lower back.  The Veteran also reported paresthesia in his left lower extremity.  In February and March 2009, the Veteran was treated with 3 separate epidural spinal injections to treat his lumbar spine pain and radiculopathy, which he reported having no relief from.  In November 2010 he reported experiencing paresthesia in both lower extremities, which continued during the appeal.  On physical examinations in both December 2010 and April 2011, the providers noted muscle strength was normal and sensation was grossly intact, but reflexes for both leg were diminished, rated as 2 out of 3, and the Veteran had pain on spinal movement.  Thereafter, in May 2013, the Veteran reported having persistent numbness and muscle weakness in his lower extremities.  On August 2013 VA examination, physical examination revealed decreased sensation to light touch in his thigh knee area of both legs, but muscle strength was normal.  

Accordingly, the Board finds that the Veteran's radiculopathy symptoms more nearly approximate moderate incomplete paralysis, the criteria for a 20 percent rating, for the entire period on appeal.  The 20 percent rating is the maximum for neuritis of the femoral nerve not characterized by organic changes.  

The Board further finds, however, that the criteria for a 30 percent rating are not met or more closely approximated as there is no evidence of organic changes.  The Veteran's radiculopathy is manifested by pain and decreased sensation, but at no time during the appeal period has the Veteran had loss of reflexes, muscle atrophy, or constant pain.  The Veteran has shown diminished, but not absent, reflexes.  

The Board has considered the Veteran's representative's argument that the August 2013 VA examiner found that there were "other neurologic abnormalities," but finds all abnormalities are contemplated in the diagnosis offered by that examiner.  While the examiner observed that bilateral numbness in the "non-anatomic partial L4" area was not in the area of root involvement shown by objective testing, the examiner did determine the Veteran had radiculitis.  The examiner ultimately identified the only nerve involved as the femoral nerve.  Thus, to the extent "other neurologic abnormalities" may include pain, the Board has considered that in assigning the 20 percent rating.  There is no evidence that "other neurologic abnormalities" includes involvement of additional, separate nerves.   

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


An initial evaluation for right lower extremity radiculopathy of 20 percent, but not higher, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation for left lower extremity radiculopathy of 20 percent, but not higher, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


